Order entered September 5, 2020




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                 No. 05-20-00258-CV

          THE ESTATE OF LEAH RITA TILLOTSON, DECEASED

                 On Appeal from the County Court at Law No. 2
                              Hunt County, Texas
                         Trial Court Cause No. 18359

                                     ORDER
               Before Justices Schenck, Osborne, and Partida-Kipness

      Based on the Court’s opinion of this date, we DENY Tillotson’s Motions to

Review Supersedeas Orders. This Court’s March 10, 2020 order staying

enforcement of the turnover order will remain in effect for twenty days after the

date of this Order to provide Tillotson time to post security in accordance with the

trial court’s February 12, 2020 and February 26, 2020 orders. We DIRECT the

Clerk of this Court to LIFT this Court’s March 10, 2020 stay order on the twenty-

first calendar day after the date of this order.


                                                   /s/   ROBBIE PARTIDA-KIPNESS
                                                         PRESIDING JUSTICE